                                                        Note: Changes made by the Court.

 1   BLAKE L. OSBORN (CA SBN 271849)
     blake.osborn@gmlaw.com
 2   GREENSPOON MARDER LLP
     1875 Century Park East, Suite 1900
 3   Los Angeles, California 90067
     Tel: (323) 880-4522
 4   Fax: (954) 771-9264
 5   BETH-ANN E. KRIMSKY (Admitted Pro Hac Vice)
     beth-ann.krimsky@gmlaw.com
 6   LAWREN A. ZANN (Admitted Pro Hac Vice)
     lawren.zann@gmlaw.com
 7   JAMEY R. CAMPELLONE (Pro Hac Vice Anticipated)
     jamey.campellone@gmlaw.com
 8   GREENSPOON MARDER LLP
     200 East Broward Boulevard, Suite 1800
 9   Fort Lauderdale, Florida 33301
     Tel: (954) 527-2427
10   Fax: (954) 333-4027
11   Attorneys for Defendant First Choice Payment
     Solutions G.P., d/b/a Sekure Merchant Solutions
12
                               UNITED STATES DISTRICT COURT
13                            CENTRAL DISTRICT OF CALIFORNIA
14

15 JAMES SCHAFFER and TERRY                       CASE NO: 8:18-cv-01981
   FABRICANT, individually and on behalf of
16 all others similarly situated,

17
                          Plaintiffs,              [PROPOSED] STIPULATED PROTECTIVE
18                                                   ORDER GOVERNING CONFIDENTIAL
     vs.                                              DOCUMENTS AND INFORMATION
19
   FIRST CHOICE PAYMENT SOLUTIONS                           As Amended by the Court
20 G.P., d/b/a SEKURE MERCHANT
   SOLUTIONS,
21

22                        Defendant.

23

24

25

26

27

28
                                                  -1-
           STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL DOCUMENTS AND INFORMATION
 1          IT IS HEREBY STIPULATED by and between Defendant, First Choice Payment

 2   Solutions G.P., d/b/a Sekure Merchant Solutions (“First Choice”), and Plaintiffs James Schaffer

 3   and Terry Fabricant (collectively, “Plaintiffs”) (Plaintiffs and Defendants may be individually

 4   referenced as a “Party” and collectively referenced as the “Parties”), by and through their

 5   respective attorneys of record, that in order to facilitate the exchange of confidential information

 6   and documents, the Parties desire to contractually bind themselves to the terms herein and obtain

 7   the Court’s approval of this Stipulation;

 8          THEREFORE, based upon the foregoing, the Parties hereby stipulate and agree to the

 9   following terms and conditions and to entry of an Order hereon by the Court. Whereas, the

10   Parties have stipulated and agreed to certain procedures governing the confidentially of

11   discovery in the above-captioned matter;

12          Accordingly, IT IS ORDERED as follows:

13          1.      “Confidential Information” shall mean any document, portion thereof,

14   information, or any other form of evidence or discovery, designated as “Confidential” by a

15   Producing Party, as defined below, who in good faith believes that the discovery includes

16   sensitive confidential business, proprietary, or personal information that would not ordinarily be

17   disclosed publicly and which, if disclosed publicly, could cause prejudice or competitive harm,

18   or any other information considered confidential or proprietary pursuant to applicable laws, and

19   shall include, without limitation, all copies or abstracts of the foregoing. All copies of material

20   properly designated as Confidential and all abstracts, charts, summaries, and notes made from

21   material properly designated as Confidential shall be treated as Confidential Information.

22          2.      Information produced or exchanged in the course of this Action may be classified

23   as Confidential Information by any Party or any third-party producing documents, information,

24   or providing testimony in connection with this Action (individually and collectively, a

25   “Producing Party,” as the context requires). Such information may be designated as Confidential

26   by a Producing Party, whether it be a document, information revealed during a deposition,

27   information revealed in an interrogatory answer, or otherwise. A Producing Party will make such

28
                                                     -2-
          STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL DOCUMENTS AND INFORMATION
 1   designation only as to that information which the Producing Party in good faith believes to be

 2   Confidential Information entitled to protection under any applicable Rule, Statute, Order,

 3   Regulation, or case law. However, this Order shall not apply to information that is public

 4   knowledge.

 5          3.     “Qualified Person” shall mean:

 6                 a.      Plaintiff, James Schaffer;

 7                 b.      Plaintiff, Terry Fabricant;
 8                 c.      Defendant, First Choice Payment Solutions G.P., d/b/a Sekure
 9          Merchant Solutions;
10                 d.      Expert witnesses for either the Plaintiffs or the Defendant;
11                 e.      Counsel of record in this Action and employees and staff personnel of
12          such counsel of record to whom it is necessary that Confidential Information be shown
13          for purposes of this Action; and
14                 f.      Agents of, or persons retained by, any counsel of record in this Action for
15          the purpose of assisting in the preparation of this Action for trial to whom it is necessary
16          that Confidential Information be shown for that purpose and who have first signed a
17          document in the form of Exhibit “A” attached hereto to be kept on file with the attorneys
18          of record for the party making such Confidential Information available to such person;
19          those counsel of record shall retain the signed document in the form of Exhibit “A” until
20          further Order of this Court or joint stipulation by the Parties and any Producing Party.
21          Notwithstanding the foregoing, to the extent a retained expert or agent is, was, or is
22          anticipated to become an employee of a competitor of a Producing Party, then such
23          Producing Party shall be given notice (in writing) and a reasonable opportunity to object
24          and/or seek a further protective order prior to disclosing such information to the expert or
25          agent in question;
26                 g.      Any employees of the Parties or other agents of the Parties, who are
27          actively involved in this Action, and who have first signed a document in the form of
28
                                                    -3-
          STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL DOCUMENTS AND INFORMATION
 1          Exhibit “A” attached hereto and submit such document with counsel of record for the

 2          Party making such Confidential Information available to such person;

 3                  h.     Personnel of the Court and court reporters and necessary support

 4          personnel of such court reporters retained in connection with any hearing in this Action

 5          or in connection with any depositions taken by any party in this Action to the extent

 6          necessary to transcribe and/or record the deposition testimony and identify exhibits

 7          marked in the course of the deposition under seal or with suitable precaution calculated to

 8          maintain confidentiality; and

 9                  i.     Independent litigation support vendors, including, but not limited to, legal

10          interpreters and translators, document reproduction services, computer imaging services,

11          and demonstrative exhibit services, who are retained by a Party to perform services in

12          connection with this Action, provided that any such persons sign a document in the form

13          of Exhibit “A” attached hereto and submit such document to the counsel of record for the

14          Party making such Confidential Information available to such person.

15          4.      Confidential Documents shall include all documents and copies of such

16   documents which a Producing Party has designated as Confidential by marking each page

17   “Confidential,” or, in the case of documents or information produced by third-parties pursuant to

18   process issued in this Action, by any Party notifying the other Parties in writing, within twenty

19   (20) business days of the notifying Party’s receipt of the third-party production, of each page

20   designated by such Party subject to Section 1 above as Confidential Information. All third-party

21   production will be treated as confidential to the extent designated as Confidential by any

22   Producing Party or until the expiration of the twenty-day period. In lieu of marking the originals

23   of such documents, any Producing Party or Party to this Action may mark the copies of such

24   documents that are produced or exchanged.

25          5.      Portions of a deposition of a Party or of an independent expert retained by a Party

26   for purposes of this Action, or by a non-party possessing information considered Confidential by

27   any Party, may be designated by any Producing Party subject to Section 1 above as Confidential

28
                                                    -4-
          STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL DOCUMENTS AND INFORMATION
 1   Information by indicating on the record at the deposition that the testimony is confidential and

 2   subject to the provisions of this Order. The Producing Party may also designate such portions of

 3   a deposition as Confidential by notifying all Parties in writing, within twenty (20) business days

 4   of receipt of the full and complete transcript of said deposition. Counsel of a Producing Party

 5   may designate on the record during deposition the information that contains Confidential

 6   Information that is to be made subject to the provisions of this stipulation. Persons not permitted

 7   access to such Confidential Information pursuant to this stipulation shall be excused from the

 8   deposition during the portion thereof disclosing the Confidential Information. Moreover, the

 9   court reporter shall be instructed to mark the deposition transcript accordingly. A Producing

10   Person may later designate testimony or information disclosed at a deposition as Confidential by

11   notifying all Parties in writing that the transcript is available, and of the specific pages and lines

12   of the transcript that are to be designated Confidential. If no Confidential designation is made at

13   the time of a deposition, such deposition nonetheless shall be treated as Confidential Information

14   from the taking of the deposition until twenty (20) days after all Parties are notified by the court

15   reporter or any Party that the transcript is available. In addition, if a Producing Party designates

16   as Confidential any information disclosed or discussed in the course of a deposition, the reporter

17   for the deposition shall be directed that questions, answers, colloquy, and exhibits referring or

18   relating to any such Confidential Information shall be placed in a separate volume so as to reflect

19   the confidentiality of the material contained therein. If any portion of a deposition transcript is

20   filed in this Action or any other proceeding and contains Confidential Information, that portion

21   of the transcript shall bear the appropriate legend on the caption page and shall be filed under

22   seal. In addition, for any deposition in which documents designated as containing Confidential

23   Information are marked as exhibits or shown to the deponent or otherwise employed, those

24   designated documents shall be considered Confidential Information and subject to the provisions

25   of this Order. All depositions will be treated as Confidential Information from receipt by the

26   deponent and any other person and/or entity entitled under this stipulation to designate

27   Confidential Information pursuant to Section 1 above until the expiration of the twenty day

28
                                                      -5-
          STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL DOCUMENTS AND INFORMATION
 1   period; provided, however, that nothing contained in this Joint Stipulation shall limit or inhibit

 2   the use of depositions in connection with any evidentiary hearing or in support of a motion to be

 3   filed with the Court subject to Section 12 below. In the event any Confidential Information is

 4   disclosed by a Producing Party in electronic, magnetic, photographic or other non-documentary

 5   form, the Confidential designation shall be placed on the jacket, slip sheet, cover or container in

 6   which the non-documentary Confidential Information is produced. The recipient shall maintain

 7   the non-documentary Confidential Information with the marked jacket, slip sheet, cover or

 8   container, and shall in good faith take such steps as are necessary to ensure that the non-

 9   documentary Confidential Information is not disclosed except as provided in this stipulation.

10          6.      Any information designated as Confidential Information shall not be made

11   available to persons other than the Court in accordance with this stipulation, Qualified Persons,

12   or the Producing Party that produced the Confidential Information. Qualified Persons who

13   receive Confidential Information shall use it solely for the purpose of this Action.

14          7.      No copies of Confidential Information shall be made except by or on behalf of

15   counsel of record in this Action or recipients otherwise authorized and bound by this stipulation.

16   Any counsel or other persons and/or entities bound by this Stipulation who make or cause to be

17   made copies of Confidential Information shall maintain all such copies within their possession or

18   the possession of others who are entitled to access such Confidential Information. Paragraph 7

19   does not apply to the Court.

20          8.      Nothing shall prevent disclosure beyond the terms of this Stipulation if the

21   Producing Party designating the material as Confidential consents in writing to such disclosure,

22   or upon Court Order, after notice and a reasonable opportunity to object has been afforded to all

23   Parties, Producing Parties, and affected persons and/or entities obtained by motion filed under
24   Local Rule 37-1 or the Court’s procedures for telephonic discovery hearings (see
25   https://www.cacd.uscourts.gov/honorable-karen-e-scott).
26          9.      The inadvertent or unintentional disclosure by a Producing Party of Confidential
27   Information, or information subject to an evidentiary privilege or immunity, shall not be deemed
28
                                                     -6-
          STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL DOCUMENTS AND INFORMATION
 1   a waiver in whole or in part of a Producing Party’s claim of confidentiality, evidentiary privilege,

 2   or immunity either as to the specific information disclosed or as to any other information relating

 3   thereto; provided, however, that the Producing Party must make the Confidential designation or

 4   claim the privilege or immunity promptly following discovery of the disclosure, but in no event

 5   more than ten (10) days from the time of notification of the inadvertent or unintentional

 6   disclosure to the Producing Party by any Party, person, or entity.

 7          10.     Nothing in this Order shall require production of information that a Producing

 8   Party contends is protected from disclosure by the attorney-client privilege, work product

 9   doctrine, or any other privilege, doctrine, right, or immunity. If, in connection with this Action, a

10   Producing Party (the “Disclosing Party”) inadvertently discloses information subject to a claim

11   of attorney client privilege, work product doctrine, or any other privilege, doctrine, right, or

12   immunity (“Disclosed Protected Information”), the disclosure of the Disclosed Protected

13   Information shall not constitute or be deemed a waiver or forfeiture of any claim of privilege,

14   work product protection, or other privilege, doctrine, right, or immunity that the Disclosing Party

15   may otherwise be entitled to assert with respect to the Disclosed Protected Information. Within

16   ten (10) business days of discovery of Disclosed Protected Information, a Disclosing Party may

17   assert in writing the attorney client privilege, work product doctrine, or other privilege, doctrine,

18   right, or immunity recognized under applicable laws that is being claimed with respect to

19   Disclosed Protected Information and, to the extent otherwise responsive, shall thereafter provide

20   a privilege log in lieu of the inadvertently produced material in a manner consistent with the

21   Federal Rules of Civil Procedure documenting same. Documents or information subject to a

22   claim of privilege or immunity must be returned as soon as they are discovered, without any

23   need to show the production was inadvertent. The Party receiving such Disclosed Protected

24   Information shall immediately, and in no event later than five (5) business days of discovery or

25   written notification, return or destroy all copies of the Disclosed Protected Information and

26   provide a certification of counsel that all such Disclosed Protected Information has been returned

27   or destroyed. If the receiving Party shared the Disclosed Protected Information with any person

28
                                                      -7-
          STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL DOCUMENTS AND INFORMATION
 1   or entity before discovering or being notified of the Disclosed Protected Information’s

 2   unintentional production, the receiving Party must take reasonable steps to retrieve such

 3   information. Notwithstanding this paragraph, no Party, person, or entity is required to delete

 4   information that may reside on the respective Party, person, or entity’s electronic back-up

 5   systems that are over-written in the normal course of business, but hereby covenants that such

 6   information shall not be retrieved or reviewed for any purpose, including in relation to this

 7   Action or the assertion of claims against any Party, person, or entity.

 8          11.     A Party shall not be obligated to challenge the propriety of a Confidential

 9   designation at the time made, and a failure to do so shall not preclude a subsequent challenge to

10   such designation. In the event any Party disagrees (in good faith) at any stage of the proceedings

11   with the designation by a Producing Party of any information as Confidential, the affected Party

12   and/or Parties and the Producing Party first shall try to dispose of such dispute in good faith on

13   an informal basis in accordance with Rule 37 of the Federal Rules of Civil Procedure (“Meet and

14   Confer”). In order to initiate the Meet and Confer process, the Party and/or Parties disagreeing

15   with the designation of Confidential by a Producing Party (individually and collectively, the

16   “Challenging Party,” as the context requires) shall provide the Producing Party written notice of

17   each challenge. The Challenging Party and the Producing Party must confer directly within

18   fourteen (14) days of the date of service of the notice, or any other amount of time agreed to in

19   writing by both the Challenging Party and the Producing Party. In conferring, the Challenging

20   Party must explain the basis for its belief that the Confidential designation was not proper and

21   must give the Producing Party a reasonable opportunity to review the designated material, to

22   reconsider the circumstances, and, if no change in designation is offered, to explain the basis for

23   the chosen designation in a timely manner. A Challenging Party may proceed to the next stage of

24   the challenge process only if it has engaged in this meet and confer process first or if the

25   Producing Party is unwilling to participate in the meet and confer process in a timely manner. If

26   the dispute cannot be resolved informally, and the Challenging Party seeks to press a challenge

27   to a Confidential designation after considering the justification offered by the Producing Party,

28
                                                      -8-
          STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL DOCUMENTS AND INFORMATION
 1   the Designating Party shall file and serve a motion to retain a Confidential designation within a

 2   reasonable amount of time after the meet and confer process has been completed per Local Rule

 3   37-1. Should the Court agree with the Designating Party regarding a Confidential designation,

 4   the Designating Party may be entitled to his/its attorneys’ fees and costs in regards to meet and

 5   confer process and motion to a retain a Confidential designation. The burden of persuasion in

 6   any such challenge proceeding shall be on the Producing Party. If the Court finds that any

 7   challenges or defenses to a designation were frivolous (e.g., were made to harass or

 8   unnecessarily impose expenses or burdens on the other Parties), the Court may issue an order of

 9   attorney’s fees and costs incurred by the party prevailing on the motion. All Parties shall

10   continue to afford the material in question the level of protection to which it is entitled under the

11   Producing Party’s designation until the Court rules on the challenge.

12          12.     If any Party wishes to file with the Court any information subject to confidential

13   treatment in accordance with the terms of this Joint Stipulation, or to file any pleadings, motions

14   or other papers disclosing any Confidential Information, that Party shall first comply with the

15   requirements of the Federal Rules of Civil Procedure, and all other applicable rules and orders

16   (collectively, the “Rules and Orders”) relating to the filing ofapplying to file documents and

17   materials under seal or redaction, except as otherwise provided in this stipulation. If an order
18   authorizing under-seal filing is obtained in compliance with such Rules and Orders, the
19   Confidential Information or documents containing Confidential Information shall be filed under
20   seal in accordance with the requirements of such Rules and Ordersauthorizing order and kept
21   under seal until further order of the Court. Where possible, only Confidential portions of filings
22   with the Court shall be filed under seal. Upon written request by a Party wishing to disclose a
23   document designated Confidential, including, but not limited to, in a filing with the Court in
24   support of a motion, which written request shall generally describe the nature of the intended
25   disclosure, a Producing Party that marked a document Confidential may, in its sole discretion,
26   agree to permit the requested disclosure. Upon motion of a person or entity claiming protection
27   under this Joint Stipulation, the Court will consider protection of Confidential Information at
28
                                                      -9-
          STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL DOCUMENTS AND INFORMATION
 1   trial. To the extent any Party seeks to use the Confidential Information of a third-party Producing

 2   Party at trial, the third-party shall be given written notice and served with the motion filed

 3   pursuant to this paragraph, which will provide notice and a reasonable opportunity for the third-
 4   party to object to the public disclosure of such Confidential Information.This order does not
 5   govern the use of Confidential Information at trial.
 6          13.      Nothing herein shall be deemed to restrict in any manner the use by any Party of
 7   its own documents or materials unless they contain Confidential Information of another Party,
 8   person, or entity. To the extent such materials may implicate the confidentiality rights of a Party,
 9   person, or entity under applicable federal laws, but as to which no opportunity has been provided
10   to designate the material as Confidential Information, such Party, person, or entity shall be given
11   written notice and a reasonable opportunity to object to the public disclosure of such potentially
12   Confidential material.
13          14.      This stipulation shall not be construed to: (i) prevent any Party or its counsel from
14   making use of information that was lawfully in its possession prior to its disclosure by the
15   Producing Party; (ii) apply to information that appears in printed publications or becomes
16   publicly known through no fault of any of the Parties or any of their counsel other than as a
17   result of a breach of this stipulation; or (iii) apply to information independently and lawfully
18   developed by the recipient Party from public or industry sources, provided that information
19   developed based on Confidential Information shall retain its designation as such and continue to
20   be governed by the terms of this stipulation. Should a dispute arise as to any specific information
21   or materials, the burden shall be upon the Party claiming that such information or materials is or
22   was publicly known through no fault of any Party or its counsel other than through discovery in
23   this Action. This stipulation does not affect a Party’s rights, if any, that existed before execution
24   of this stipulation, to use or lawfully disclose or prevent use or disclosure of material designated
25   Confidential.
26          15.      Notwithstanding any other provisions, nothing herein shall prohibit counsel for a
27   Party from disclosing a document or thing designated Confidential to any entity or person who
28
                                                     -10-
          STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL DOCUMENTS AND INFORMATION
 1   prepared the document or on the face of the document is clearly identified as an author,

 2   addressee, or “carbon copy” or “blind carbon copy” recipient intended by the author of such

 3   document or thing.

 4          16.     A Producing Party may, in good faith, redact privileged information from any

 5   document or thing that is produced, identifying the reason for each redaction in a privilege log.

 6          17.     Nothing herein shall affect the right of any Producing Party to seek additional

 7   protection against the disclosure of any documents or materials.

 8          18.     Using Local Rule 37-1 or the Court’s procedures for informal telephonic hearings

 9   (see https://www.cacd.uscourts.gov/honorable-karen-e-scott), Aany Party may apply to this

10   Court at any time, consistent with the Court-imposed case management deadlines, upon proper
11   notice, for a modification of this Joint Stipulation with respect to the handling or designation of
12   any document or for any other purpose; provided, however, that any such modification shall only
13   be applied prospectively to documents not yet produced at the time of the Court’s order
14   modifying the terms of this Joint Stipulation, unless otherwise agreed or ordered.
15          19.     At the conclusion of this Action, including any appeal proceedings, all originals
16   and copies of any documents containing Confidential Information shall be returned to the
17   Producing Party or destroyed, upon request by the Producing Party, within forty-five (45) days of
18   the Producing Party’s request. Paragraph 19 does not apply to the Court.
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28
                                                    -11-
          STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL DOCUMENTS AND INFORMATION
 1          20.    The provisions of this Joint Stipulation shall continue to be binding after the

 2   conclusion of this Action, except that a Party may seek the written permission of the Producing

 3   Party or further Order of the Court with respect to dissolution or modification of the Joint

 4   Stipulation. Such request for dissolution or modification of the Stipulation may also be made by

 5   any Party at any time during the pendency of this Action consistent with the Court-imposed case

 6   management deadlines.

 7

 8          SO ORDERED, this 21st day of June, 2019.

 9

10

11
                                                 KAREN
                                                     EN E
                                                        E. SCOT
                                                           SCOTT
                                                              TT
12                                               UNITED STATES MAGISTRATE JUDGE
13

14          STIPULATED AND AGREED BY:
15
            DATED: June 18, 2019                      PARONICH LAW
16
                                                      By:   /s/ Anthony Paronich
17                                                      Anthony Paronich
                                                        Attorneys for Plaintiffs
18

19          DATED: June 18, 2019                      GREENSPOON MARDER LLP

20                                                    By:      /s/ Blake Osborn
                                                            Blake Osborn
21
                                                      By:   /s/ Jamey R. Campellone
22
                                                        Jamey R. Campellone
23                                                      Attorneys for Defendants

24

25

26

27

28
                                                   -12-
          STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL DOCUMENTS AND INFORMATION
 1                                              EXHIBIT A

 2              CERTIFICATION RE CONFIDENTIAL DISCOVERY MATERIALS

 3          I hereby acknowledge that I,                                          [NAME], am about to

 4   receive Confidential Information supplied in connection with the Action (Case No. 8:18-cv-
 5   01981; currently pending in the United States District Court Central District of California).
 6   I certify that I understand that the Confidential Information is provided to me subject to the terms
 7   and restriction of the Stipulation for Confidentiality (the “Stipulation for Confidentiality”) in the
 8   Action. I have been given a copy of the Stipulation and Protective Order re Confidentiality; I
 9   have read it, and I agree to be bound by its terms.
10          I understand that the Confidential Information, as defined in the Stipulation for
11   Confidentiality, including any notes or other records that may be made regarding such
12   Confidential Information, shall not be disclosed to anyone except as expressly permitted by the
13   Stipulation for Confidentiality. I will not copy or use, except solely for the purposes of this
14   Action, any Confidential Information obtained pursuant to this Stipulation for Confidentiality,
15   except as provided therein or otherwise ordered by the Court in the Action.
16          To the extent that I am, have been, or reasonably anticipate becoming employed by a
17   competitor of a Producing Party and/or Designating Party, as those terms are defined in the
18   Stipulation for Confidentiality, I have so advised counsel to one of the Parties so that they may
19   provide notice and an opportunity to object to the disclosure (or seek a further protective order)
20   to the affected Producing Party and/or Designating Party prior to disclosing such Confidential
21   Information to me.
22          I further understand that I am to retain all copies of all Confidential Information provided
23   to me in the Action in a secure manner, and that all copies of such Confidential Information are
24   to remain in my personal custody until termination of my participation in this Action, whereupon
25   the copies of such Confidential Information will be returned to counsel who provided me with
26   such materials.
27

28
                                                     -13-
          STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL DOCUMENTS AND INFORMATION
 1          I declare under penalty of perjury, under the laws of the United States of America and the

 2   State of                               , that the foregoing is true and correct.

 3          Executed this          day of                                   , 20         , at
 4                                                  [CITY],                         [STATE].
 5          Dated:                          By:
 6                                                  Name:

 7                                                  Address:

 8                                                  Telephone Number
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -14-
          STIPULATED PROTECTIVE ORDER GOVERNING CONFIDENTIAL DOCUMENTS AND INFORMATION
